*852OPINION BY
DEL SOLE, P.J.:
¶ 1 This is an appeal from the judgment entered on a jury verdict awarding Appel-lees 1 $51,300 in an action for personal injury. Appellants raise four issues for our review: (1) whether the evidence of negligence was sufficient to submit the matter to the jury; (2) whether improperly admitted evidence influenced the verdict; (3) whether the trial court improperly left out an applicable jury charge; and (4) whether the verdict was improperly recorded where only nine jurors agreed with it.
¶2 We begin by addressing the fourth issue, as we find it to be dispositive. The jury returned a verdict consisting of responses to seven interrogatories. At least ten of the twelve jurors agreed on the answer to each interrogatory, but not the same ten on every one. All twelve jurors agreed Appellants were negligent and that Appellants’ negligence was a substantial factor in bringing about Appellee’s harm. All twelve also found Appellee was contrib-utorily negligent. On the question of whether Appellee’s contributory negligence was a substantial factor in bringing about his harm, only ten agreed it was not. Concerning damages, ten jurors agreed Appellee’s damages were $51,300 and twelve agreed on damages for Appellee’s wife. The problem is that where only ten jurors agreed, the identities of the two dissenters were not consistent. The chart below demonstrates the problem:
Juror Contributory
Number Negligence a Factor? Damages
4_Yes_$ 6300
8 Yes$51300
9 No $ 6300
¶3 Historically, the Pennsylvania Constitution was interpreted to require jury verdicts in both civil and criminal cases to be unanimous. In 1971, however, the Constitution was amended, permitting the General Assembly to replace the unanimity requirement in civil cases with a five-sixths rule. Pa. Const., art. 1, § 6 (1971). The legislature did so, thus a verdict in a civil case heard by twelve jurors must be agreed upon by ten of the jurors. 42 Pa.C.S.A. § 5104(b).2 -
¶ 4 In this case, as demonstrated above, the “verdict”, which answered “No” to the interrogatory asking whether contributory negligence was a factor and which awarded $51,300 in damages to Appellee, was not the verdict of Jurors 4, 8, or 9, as each voted for a different result, at least in part.
¶ 5 The question, which appears to be one of first impression, is whether the “verdict” consists of all of the answers to the interrogatories or whether each individual interrogatory is a separable “verdict.” We find that, in the interest of justice, we can not parse the verdict sheet and count the votes on each question as if it were a separable verdict. While we are cognizant that the interrogatory style of verdict form invites the type of confusion seen in this case, we find that a parsing of the form would fail to account for unknowable matters such as jury compromise, and would, in our view, result in an impermissible alteration of the five-sixths statute’s meaning. We thus hold that the “verdict,” upon which five-sixths of the jurors must agree, is comprised of all interrogatory responses. In this case, that verdict was the verdict of only nine of the twelve ju*853rors, and thus was not a verdict at all.3
¶ 6 Accordingly, we vacate the judgment and remand for a new trial. Because we are remanding for a new trial, we need not address Appellants’ remaining claims of trial error.
¶ 7 Judgment vacated. Case remanded. Jurisdiction relinquished.
¶ 8 OLSZEWSKI, J. files a dissenting opinion.

. Appellees are husband and wife. References to Appellee singularly refer to the husband, whose fall precipitated this action.


. “In any civil case a verdict rendered by at least five-sixths of the jury shall be the verdict of the jury and shall have the same effect as a unanimous verdict of the jury.”


. Contrary to the Dissent’s suggestion, our holding is not based on the premise that jurors sire "unable to engage in rational decision making.” Rather, we recognize that a rational decision is necessarily the result of the expression of each juror’s sincerely held view. Our holding does not prevent jurors with dissenting views from fully participating in the deliberation process. These jurors may continue to express their disagreements throughout the deliberation process and seek to persuade others to their point of view. In the final analysis, the jury must return a verdict with which five-sixths of it agrees. As evidenced at the time of the polling of this jury, that was not the case and therefore, no verdict could be entered.